Order reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs, and complaint dismissed. Memorandum: Upon this record, plaintiff was entitled only to an election to accept the plan of a reclassification of the shares of the capital stock or to seek an appraisal pursuant to section 21 of the Stock Corporation Law. On an appraisal, his rights, if any, to the surplus would have been determined. Plaintiff took neither step. The complaint does not state facts sufficient to constitute a cause of action, (Anderson v. International Minerals & Chemical Corp., 295 N. Y. 343; McNulty v. W. & J. Sloane, 184 Misc. 835.) All concur, (The order denies defendant’s *848motion for summary judgment and for dismissal of the complaint.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ. [See post, pp. 870, 1023.]